We have considered on this appeal the arguments which defendant advanced on his previous coram nobis applications to vacate said judgment, and which resulted in orders of denial dated November 16, 1960, December 20, 1960 and January 30, 1961. On all of such applications, as well as on the motion for reargument, no facts were presented which required a hearing with respect to defendant’s assertion that he had been induced to plead guilty of the crime of murder in the second degree upon a promise that he would receive a prison sentence, the minimum term of which would be 20 years (cf. People v. White, 309 N. Y. 636, 641; People v. Fanning, 300 N. Y. 593; People v. King, 284 App. Div. 1015). Other contentions by defendant as to errors during Ms trial, as to his sentence on a prior offense, and as to the action of the Parole Board in connection with such sentence, are not relevant or material on this appeal. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.